--------------------------------------------------------------------------------

Exhibit 10.9


Employment Agreement
 
This Employment Agreement (the “Agreement”) is made and entered into this 31st
day of December, 2008, effective as of January 1, 2008, by and between Petroleum
Development Corporation, a Nevada Corporation (the “Company”), and Richard W.
McCullough (the “Employee”).
 
WHEREAS, on the Effective Date (hereinafter defined), the Company employed
Employee in the capacity of Chief Financial Officer and, effective as of March
9, 2008, in the capacity of President;
 
WHEREAS, upon the retirement of Steven R. Williams as Chief Executive Officer on
June 23, 2008, the Company employed Employee in the additional capacity of Chief
Executive Officer;
 
WHEREAS, Employee ceased to be Chief Financial Officer effective as of November
11, 2008 when his successor became Chief Financial Officer;
 
WHEREAS, the Company desires to employ the Employee to perform the duties and
services incident to such positions for the Company, and the Employee wishes to
be so employed by the Company, all upon the terms and conditions set forth in
this Agreement;
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and accepted, the
parties hereto, intending to be legally bound, agree as follows:
 
1.  
Effective Date and Term

 
a.  
Initial Term.  The effective date of this Agreement will be January 1, 2008 (the
“Effective Date”), and the initial term will be for the period beginning on the
Effective Date and ending December 31, 2009.

 
b.  
Automatic Extensions.  The Term of this Agreement will be extended for an
additional twelve (12) months beginning on December 31, 2008 and on each
successive December 31 unless either party provides the other with at least
thirty (30) days prior written notice, or unless the contract has been
terminated by the parties in accordance with the provisions of Section 7 of this
Agreement.  The period of time from the Effective Date until the Termination
Date, as defined in Section 7.b., will be the “Term.”

 
c.  
Change of Control.  In the event of a Change of Control, the Term of this
Agreement will automatically be extended to the date that is twenty-four (24)
months after the date of the Change of Control without any action on the part of
the Company or the Employee.  Thereafter, the date of the Change of Control will
be treated as the Effective Date for purposes of further automatic 12-month
extensions of the Agreement under this

 
 
1

--------------------------------------------------------------------------------


 
 
section.  “Change of Control” of the Company will occur on the earliest of the
following events:

 
(i)  
Change in Ownership:  A change in ownership of the Company occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, excluding the acquisition of
additional stock by a person or more than one person acting as a group who is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company.

 
(ii)  
Change in Effective Control:  A change in effective control of the Company
occurs on the date that either:

 
(A)  
Any one person, or more than one person acting as a group, acquires (or has
acquired during the l2-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or

 
(B)  
A majority of the members of the Board of Directors of the Company (the “Board”)
is replaced during any l2-month period by directors whose appointment or
election is not endorsed by a majority of the members of the board of directors
prior to the date of the appointment or election; provided, that this paragraph
(B) will apply only to the Company if no other corporation is a majority
shareholder.

 
(iii)  
Change in Ownership of Substantial Assets:  A change in the ownership of a
substantial portion of the Company's assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the l2-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, “gross fair market value” means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. It is the intent that this
definition be construed consistent with the definition of “Change of Control” as
defined under Internal Revenue Code Section 409A and the applicable Treasury
Regulations, as amended from time to time.

 
2

--------------------------------------------------------------------------------

 
2.  
Place of Employment

 
The place of employment will be the Company’s headquarters building in
Bridgeport, West Virginia or Denver, Colorado unless the Employee and the
Company agree to an alternative location.
 
3.  
Position and Responsibilities

 
a.  
Position.  As of the Effective Date, the Employee will serve as the Chief
Financial Officer and, as of March 9, 2008, President, and in such positions
shall report to the Chief Executive Officer of the Company and be under the
general direction and control of the Chief Executive Officer.  Upon the
retirement of Steven R. Williams as Chief Executive Officer, Employee will also
serve as the Chief Executive Officer of the Company and will report to the
Board.

 
b.  
Responsibilities.  The Employee will have obligations, duties, authority and
power to do such acts as are customarily done by a person holding the same or
equivalent positions in corporations of similar size to the Company.  The
Employee shall perform such managerial duties and responsibilities for the
Company as may be reasonably be assigned to him by the Chief Executive Officer
(while serving in the capacity of Chief Financial Officer or in the capacity of
Chief Financial Officer and President), the Chairman of the Board (while serving
in the added capacity of Chief Executive Officer) and the Board (while serving
in the capacity of Chief Executive Officer and Chairman of the Board), at no
additional compensation, shall serve on the Board and in other such positions
with any subsidiary corporation of the Company, or any partnership, limited
liability company or other entity in which the Company has an interest (herein
collectively called “Affiliates”), as the Chief Executive Officer or the
Chairman of the Board or the Board as applicable, may from time to time
determine.

 
c.  
Dedication of Professional Services.  The Employee shall devote substantially
all of his business time, best efforts and attention to promote and advance the
business of the Company and its Affiliates to perform diligently and faithfully
all the duties, responsibilities and obligations of his positions with the
Company.  Employee shall not be employed in any other business activity, other
than with the Company and its Affiliates, during the Term, whether or not such
activity is pursued for gain, profit or other pecuniary advantage without
approval by the Compensation Committee of the Board (“Compensation Committee”);
provided, however, that this restriction will not be construed as preventing
Employee from investing his or her personal assets in a business which does not
compete with the Company or its Affiliates, where the form or manner of such
investment will not require services of any significance on the part of Employee
in the operation of the affairs of the business in

 
 
3

--------------------------------------------------------------------------------


 
 
 which such investment is made and in which his participation is solely that of
a passive investor.

 
d.  
Adherence to Standards.  Employee shall comply with the written policies,
standards, rules and regulations of the Company from time to time established
for all executive officers of the Company consistent with Employee's position
and level of authority.

 
e.  
Minimum Stock Ownership.  Employee shall comply with the minimum stock ownership
requirements for executive officers of the Company by the fifth anniversary of
the effective date of his employment by the Company (November 13, 2011 being the
fifth anniversary of the effective date of his employment) and until his
Termination Date.  These requirements are, for a Chief Financial Officer, a
minimum stock ownership equal to two (2) times the Employee’s Base Salary, as
defined in Section 4.a. (or such level as adjusted from time to time) and, for a
Chief Executive Officer, a minimum stock ownership equal to three (3) times the
Employee’s Base Salary (or such level as adjusted from time to time).

 
4.  
Compensation

 
a.  
Base Salary.  The Company shall pay the Employee an annual base salary of
$340,000 (the “Base Salary”) commencing on the Effective Date and ending on the
Termination Date.  The Base Salary will be payable in accordance with the
ordinary payroll practices of the Company.  The Compensation Committee shall
review the Base Salary annually, and the Base Salary may be changed by the
Compensation Committee in its sole discretion, taking into account the base
salaries, aggregate annual cash compensation, and other compensation of
individuals holding similar positions at other comparable companies and the
performance of the Employee and the Company.

 
b.  
Performance Bonus.  In addition to his Base Salary, the Employee will be
eligible to earn an annual performance bonus (the “Bonus”) during the Term based
on the achievement of corporate performance objectives as determined by the
Compensation Committee in its sole discretion.  The “Target Bonus” will be a
specified percentage of the Base Salary, as set forth in the Petroleum
Development Corporation Short-Term Incentive Compensation Plan for a given year
which may be earned if the Employee meets all of the criteria established by the
Compensation Committee.  However, the Bonus may be less than or more than the
Target Bonus based on the level of performance of the Employee and the criteria
established by and at the sole discretion of, the Compensation Committee.  For
2008, the Target Bonus will be equal to 90% of the Employee’s Base Salary and
the maximum percentage will be 180% of the Employee’s Base Salary.  The Bonus
will be paid in cash no later than March 15 of the

 
 
4

--------------------------------------------------------------------------------


 
 
 following year.  To the extent practicable, the Bonus will meet the
requirements for qualified performance-based compensation under Internal Revenue
Code Section 162(m).

 
c.  
Retirement Compensation.  For each complete year worked by the Employee
beginning from the effective date of his employment with the Company (November
13, 2006) and each anniversary thereof, the Employee will earn and be entitled
to receive an annual retirement payment equal to $7,500 (such annual retirement
payment being the “Retirement Payment”) for each of the ten years noted
below.  For example, (i) if the Employee is employed for four years and three
months, the annual Retirement Payment would be 4 x $7,500 = $30,000, and (ii) if
the Employee is employed for five years and eight months, the annual Retirement
Payment would be 5 x $7,500 = $37,500.  The annual Retirement Payment will be
payable to the Employee, or in the event of the Employee’s death, to his estate,
beneficiaries, or designees, on each of the first ten anniversary dates
following the date the Employee leaves the service of the Company.  The
Retirement Payment will be in addition to any deferred compensation, pension, or
other payments the Employee has earned under this and any other previous and
subsequent agreements with the Company and any other payments he may be due
under the Company’s employee benefit plans.  The Retirement Payment is payable
to the Employee even if the Employee's termination is for Just Cause pursuant to
Section 7.c.

 
d.  
Equity Compensation Grant.  In addition to cash compensation, the Employee will
be eligible to earn equity compensation during the Term.  The amounts and form
of all equity compensation awards shall be determined at the sole discretion of
the Board or its designee and only in accordance with shareholder approved stock
compensation plans.  As of the Effective Date, under the Company’s Long-Term
Equity Compensation Plan, the Employee will receive an award equal in value to
$510,000, 50% of which will be awarded as restricted stock and 50% of which will
be awarded as long-term incentive performance (“LTIP”) shares.  For this
purpose, the value of the restricted stock and the LTIP shares will be
determined by the Company’s compensation consultants and will be based on the
average closing price of the stock of the Company for the month of December,
2007.  The restricted stock will vest at the rate of 25% for each complete year
worked by the Employee under this Agreement, beginning on March 7, 2008 and
vesting at the rate of 25% on each anniversary thereof.  The performance shares
will vest in accordance with the timing and performance targets set forth in the
documentation for such LTIP shares.  Future awards will vest on the schedule
specified by the Board or its designee at the time of the award.

 
e.  
Succession-Related Grant.  On the date that Employee assumes the position of
Chief Executive Officer of the Company, the Employee will

 
 
5

--------------------------------------------------------------------------------


 
 
receive a one-time award of restricted stock equal in value to $700,000.  For
this purpose, the value of the restricted stock will be determined by the
Company’s compensation consultants and will be based on the average closing
price of the stock of the Company for the month of December, 2007.  The
restricted stock will vest at the rate of 20% for each complete year worked by
the Employee under this Agreement, beginning from the Effective Date.

 
 
f.  
Other Compensation.  The Employee will continue to be eligible to participate in
all other cash or stock compensation plans or programs maintained by the
Company, as in effect from time to time, in which other senior executives of the
Company are allowed to participate.

 
g.  
Recoupment of Certain Compensation.  If the Company has to restate all or a
portion of its financial statements due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, the
Employee shall, for the affected years, reimburse the Company for any excess
bonus paid to the Employee pursuant to Section 4.b.  The reimbursements shall be
equal to the difference between the bonus paid to him for the affected years and
the bonus that would have been paid to the Employee had the financial results
been properly reported.  Such reimbursement shall be paid to the Company within
ninety days after the Company notifies the Employee of the amount owed to the
Company.

 
5.  
Employee Benefits

 
a.  
Participation in Company Benefit Plans.  During the Term, the Company shall
provide the Employee with coverage under all employee pension and welfare
benefit programs, plans and practices commensurate with his positions in the
Company and to the extent permitted under the respective employee benefit plan.

 
b.  
Vacation.  The Employee will be entitled to twenty (20) days of paid vacation in
each calendar year, to be taken at such times as is reasonably determined by the
Employee to be consistent with the Employee’s responsibilities under this
Agreement.

 
c.  
Expense Reimbursement.  The Employee is authorized to incur reasonable expenses
in carrying out his duties and responsibilities under this Agreement, including,
without limitation, expenses related to travel, meals, entertaining, and similar
items related to such duties and responsibilities.  The Company shall reimburse
the Employee for all such expenses on presentation by Employee from time to time
of appropriately itemized and approved (consistent with the Company’s policy)
accounts of such expenditures.  The Company shall reimburse the Employee for
reasonable dues and expenses of membership in such club or clubs as the

 
 
6

--------------------------------------------------------------------------------


 
 
Board reasonably deems necessary for the Employee to entertain on behalf of the
Company and for costs associated with continuing education and professional dues
if approved in advance by the Chief Executive Officer (by the Board after
Employee becomes Chief Executive Officer).  All expense reimbursements for a
calendar year will be paid in the normal course, but no later than March 15 of
the following calendar year.

 
 
d.  
Life and Disability Insurance.  The Company will reimburse the Employee for the
cost of life insurance on the Employee in the face amount of one million dollars
($1,000,000) with a person or persons named by the Employee as either the owner
or the beneficiary as the Employee directs, and for the cost of a disability
policy consistent with what is provided to other executive officers of the
Company.  All reimbursements for a calendar year will be paid in the normal
course, but no later than March 15 of the following calendar year.

 
e.  
Health Insurance.  The Company agrees that it will include the Employee under
any hospital, surgical, or group health plan or policy adopted generally for the
benefit of its employees.  The payment of the premiums for the Employee and his
dependents will be determined in accordance with the rules and regulations
adopted by the Company for its employees.  In addition to including the Employee
and his dependents in such plan, the Company shall pay all reasonable hospital,
surgical, medical, dental, and prescription expenses of the Employee and his
dependents not covered by such a plan.  In the event the Company has no group
health plan, the Company agrees to pay all reasonable premiums on any health
insurance policy obtained by the Employee to provide such coverage.

 
f.  
Automobile.  During the Term, the Employee will be entitled to use of a Company
automobile or payment of a car allowance in accordance with a plan approved by
the Board or its designee.

 
6.  
Confidential Material and Employee Obligations.

 
a.  
Confidential Material.  The Employee shall not, directly or indirectly, either
during the Term or thereafter, disclose to anyone (except in the regular course
of the Company's business or as required by law), or use in any manner, any
information acquired by the Employee during his employment by the Company with
respect to any clients or customers of the Company or any confidential,
proprietary or secret aspect of the Company's operations or affairs unless such
information has become public knowledge other than by reason of actions, direct
or indirect, of the Employee. Information subject to the provisions of this
paragraph will include, without limitation:

 
(i)  
Brokers, broker/dealer firms, law firms used to prepare Company and partnership
registration statements, due diligence

 
 
7

--------------------------------------------------------------------------------


 
 
investigations, or other parties involved with the registration, review, or
offering of the Company’s securities and drilling programs;

 
 
(ii)  
Names, addresses, and other information regarding investors in the Company’s
drilling programs;

 
(iii)  
Names, addresses and other information regarding investors who participate with
the Company in the drilling, completion or operation of oil and gas wells as
joint venture partners, working interest owners, or in any other form of
ownership;

 
(iv)  
Lists of or information about personnel seeking employment with or who are
currently employed by the Company;

 
(v)  
Maps, logs, drilling reports and any other information regarding past, planned
or possible future leasing, drilling, acquisition, or other operations that the
Company has completed or is investigating or has investigated for possible
inclusion in future activities;

 
(vi)  
Any other information or contacts relating to the Company's drilling,
development, fund-raising, purchasing, engineering, marketing, merchandising,
and selling activities.

 
b.  
Return of Confidential Material.  All maps, logs, data, drawings and other
records and written and digital material prepared or compiled by the Employee or
furnished to the Employee during the Term will be the sole and exclusive
property of the Company and none of such material may be retained by the
Employee upon termination of his employment.  The aforementioned materials
include materials on the Employee’s personal computer.  Employee shall return to
the Company or destroy all such materials on or prior to the Termination
Date.  Notwithstanding the foregoing, the Employee will be under no obligation
to return or destroy public information.

 
c.  
Non-Compete.  The Employee shall not directly, either during the Term or for a
period of one (1) year thereafter, engage in any Competitive Business in West
Virginia, Pennsylvania, Colorado, Utah, Wyoming, North Dakota, Michigan, Ohio,
Kentucky, Texas and Tennessee; provided, however, that the ownership of less
than five percent (5%) of the outstanding capital stock of a corporation whose
shares are traded on a national securities exchange or on the over-the-counter
market shall not be deemed engaging any Competitive Business.  "Competitive
Business" shall mean the oil and natural gas industry, including oil and gas
leasing, drilling, and other operations, syndication and marketing of
partnership or other investments related to oil and natural gas operations, or
any other business activities that are the same as or similar to the Company’s
business operations as its business exists on the Effective Date or on the
Termination Date.

 
 
8

--------------------------------------------------------------------------------


 
d.  
No Solicitation.  The Employee shall not, directly or indirectly, either during
the Term or for a period of one (1) year thereafter (i) solicit, directly or
indirectly, the services of any person who was a full-time employee of the
Company, its subsidiaries, divisions, or affiliates, or otherwise induce such
employee to terminate or reduce employment, or (ii) solicit the business of any
person who was a client or customer of the Company, its subsidiaries, divisions,
or affiliates, in each case at any time during the last year of the Term. For
purposes of this Agreement, the term “person” includes natural persons,
corporations, business trusts, associations, sole proprietorships,
unincorporated organizations, partnerships, joint ventures, limited liability
companies or partnerships, and governments, or any agencies, instrumentalities,
or political subdivisions thereof.

 
e.  
Remedies.  Employee acknowledges and agrees that the Company's remedy at law for
a breach or a threatened breach of the provisions herein would be inadequate,
and in recognition of this fact, in the event of a breach or threatened breach
by Employee of any of the provisions of this Agreement, it is agreed that the
Company will be entitled to equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without posting bond
or other security.  Employee acknowledges that the granting of a temporary
injunction, a temporary restraining order or other permanent injunction merely
prohibiting Employee from engaging in any business activities would not be an
adequate remedy upon breach or threatened breach of this Agreement, and
consequently agrees upon any such breach or threatened breach to the granting of
injunctive relief prohibiting Employee from engaging in any activities
prohibited by this Agreement.  No remedy herein conferred is intended to be
exclusive of any other remedy, and each and every such remedy will be cumulative
and will be in addition to any other remedy given hereunder now or hereinafter
existing at law or in equity or by statute or otherwise.

 
7.  
Termination of the Agreement

 
a.  
Notice of Termination.  Either the Employee or the Board may terminate this
Agreement at any time and in his or their sole discretion upon no less than
thirty (30) days written Notice of Termination to the other party.  “Notice of
Termination” means a written notice which shall indicate the specified
termination provision in this Agreement relied upon (Section 7.c., Section 7.d.,
Section 7.e., Section 7.f, Section 7.g. or Section 7.h.) and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee's employment under the provision so indicated; provided,
however, no such purported termination will be effective without such Notice of
Termination; provided further, however, any purported termination by the Company
or by Employee

 
 
9

--------------------------------------------------------------------------------


 
 
must be communicated by a Notice of Termination to the other party hereto in
accordance with  Section 9 (“Notices”) of this Agreement.

 
b.  
Termination Date.  The “Termination Date” means the date specified in the Notice
of Termination. The Termination Date may not be less than thirty (30) days after
the date such Notice of Termination is given.

 
c.  
Termination by the Company for Just Cause.

 
(i)  
The Company may terminate the Employee for “Just Cause” (as defined in Section
7.c.ii), provided that the Company shall:

 
(A)  
Give the Employee Notice of Termination as specified in Section 7.a., and

 
(B)  
Pay the Employee, within thirty (30) days after his Termination Date, his Base
Salary through the Termination Date at the rate in effect at the time the Notice
of Termination is given plus any Bonus(only for periods completed and accrued,
but not paid), incentive, deferred, or other compensation, and provide any other
benefits, which have been earned or become payable as of the Termination Date,
pursuant to the terms of this or any other agreement, or compensation or benefit
plan, but which have not yet been paid or provided.

 
(ii)  
For purposes of this Agreement “Just Cause” means a good faith determination of
the Board that the Employee:

 
(A)  
Failed to substantially perform his duties with the Company (other than a
failure resulting from his incapacity due to physical or mental illness) after a
written demand for substantial performance has been delivered to him by the
Board, which demand specifically identifies the manner in which the Board
believes he has not substantially performed his duties, and the Employee has
failed to cure such deficiency within thirty (30) days of the receipt of such
notice;

 
(B)  
Has engaged in conduct the consequences of which are materially adverse to the
Company, monetarily or otherwise; or

 
(C)  
Has pleaded guilty to or been convicted of a felony or a crime involving moral
turpitude or dishonesty;

 
(D)  
Has engaged in conduct which demonstrates Employee’s gross unfitness to serve
the Company as Chief Financial

 
 
10

--------------------------------------------------------------------------------


 
 
Officer, President or Chief Executive Officer, as the case may be; or

 
(E)  
Has materially breached the terms of this Agreement.

 
(iii)  
(A)No act, or failure to act, on the Employee's part shall be grounds for
termination with Just Cause unless he has acted or failed to act with an absence
of good faith or without a reasonable belief that his action or failure to act
was in or at least not opposed to the best interests of the Company.

 
 
(B)
The Employee will not be deemed to have been terminated with Just Cause under
(ii)(B), (C), (D) or (E), unless there will have been delivered to the Employee
a letter setting forth the reasons for the Company’s termination of the Employee
for Just Cause.

 
d.  
Termination by the Company Without Just Cause.  If the Company terminates this
Agreement prior to its expiration (including extensions as provided in Section
1.b.) for any reason other than for Just Cause or the death or Disability (as
defined in Section 7.e.) of the Employee, the Company shall:

 
(i)  
Within thirty (30) days after the Termination Date, pay to the Employee a lump
sum severance payment equal to three times the sum of: a) the Employee's highest
Base Salary during the previous two years of employment immediately preceding
the Termination Date, plus b) the highest Bonus paid or payable to the Employee
for a year within the same two year period of employment immediately preceding
the Termination Date,

 
(ii)  
Pay to the Employee any unpaid expense reimbursement upon presentation by the
Employee of an accounting of such expenses in accordance with normal Company
practices, but no later than March 15 of the year following the year of
termination,

 
(iii)  
Immediately vest any unvested Company stock options and restricted stock
(excluding all LTIP shares),

 
(iv)  
Pay any deferred income or Retirement Compensation (under Section 4.c.) or other
benefit payments due under this or any other agreements or plans, provided such
payments shall be made under the schedule originally contemplated in the
agreement under which they were granted,

 
(v)  
Make any other payments or provide any benefits earned under this or any other
employment agreement or plan, including the Company’s Long-Term Incentive Plan,
and

 
 
11

--------------------------------------------------------------------------------


 
(vi)  
Continue coverage of the Employee and any dependents covered at the time of
termination under the Company’s group health plans at the Company’s cost for a
period equal to the lesser of (i) 18 months or (ii) such period as the Employee
is eligible to participate in another employer’s health plan.

 
e.  
Termination in the Event of Death or Disability.  This Agreement will be
terminated by the Company in the event of the death of Employee and may be
terminated by the Company in the event of the Disability (as hereinafter
defined) of the Employee upon proper notification to the Employee (or his estate
in the event of his death), provided the Company shall pay to the Employee (or
to the estate of the Employee in the event of termination due to the death of
the Employee) the compensation and other benefits described in Section 4.a. of
this Agreement which would have been earned for (6) months after the Termination
Date and any amounts earned under Section 4.b. of this Agreement prorated for
the period up to the Termination Date.  “Disability” means being eligible to
receive a disability benefit under the Federal Social Security Act.  All amounts
payable under this Section 7.e. will be paid in a lump sum as soon as
practicable, but no later than two and one-half (2-1/2) months following the
close of the calendar year in which the death or Disability occurred.

 
f.  
Termination by the Employee for Good Reason.

 
(i)  
If the Employee terminates this Agreement for Good Reason (as defined in Section
7.f.ii.), provided that such Employee’s termination of employment occurs within
ninety days of the Good Reason, the Company shall:

 
(A)  
Within thirty (30) days after the Termination Date, pay to the Employee a lump
sum severance payment equal to three times the sum of: a) the Employee's highest
Base Salary during the previous two years of employment immediately preceding
the Termination Date, plus b) the highest Bonus paid or payable to the Employee
for a year within the same two year period of employment immediately preceding
the Termination Date.

 
(B)  
Pay to the Employee any unpaid expense reimbursement upon presentation by the
Employee of an accounting of such expenses in accordance with normal Company
practices, but no later than March 15 of the year following the year of
termination,

 
(C)  
Immediately vest any unvested Company stock options and restricted stock
(excluding all LTIP shares),

 
12

--------------------------------------------------------------------------------


 
(D)  
Pay any deferred income or Retirement Compensation (under Section 4.c.) or other
benefit payments due under this or any other agreements or plans, provided such
payments shall be made under the schedule originally contemplated in the
agreement under which they were granted,

 
(E)  
Make any other payments or provide any benefits earned under this or any other
employment agreement or plan, including the Company’s Long-Term Incentive Plan,
and

 
(F)  
Continue coverage of the Employee and any dependents covered at the time of
termination under the Company’s group health plans at the Company’s cost for a
period equal to the lesser of (i) 18 months or (ii) such period as the Employee
is eligible to participate in another employer’s health plan.

 
(ii)  
“Good Reason” means the occurrence of any of the following events without
Employee's prior express written consent:

 
(A)  
A material diminution in the Employee’s Base Salary;

 
(B)  
A material diminution in the Employee’s authority, duties, or responsibilities;

 
(C)  
A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Employee is required to report, including a requirement
that the Employee report to a corporate officer or employee instead of reporting
directly to the board of directors of a corporation (or similar governing body
with respect to an entity other than a corporation);

 
(D)  
A material diminution in the budget over which the Employee retains authority;

 
(E)  
A material diminution in reward opportunities under the annual Performance Bonus
of Section 4.b. of this Agreement;

 
(F)  
A material change in the geographic location at which the Employee must perform
the services; or

 
(G)  
Any other action or inaction that constitutes a material breach by the Company
of this Agreement.

 
 
13

--------------------------------------------------------------------------------


 
Employee must provide notice to the Company of the condition described in
paragraphs (A)-(G) of this section within ninety (90) days, upon the notice of
which the Company will have a period of thirty (30) days during which it may
remedy the condition and not be required to pay the amount
 
g.  
Termination by the Employee for other than Good Reason.  The Employee may
terminate this Agreement for other than Good Reason upon proper notification as
provided in Section 7.a.  In such event the Company shall pay to the Employee:

 
(i)  
Within thirty (30) days after his Termination Date, in a lump sum, the
compensation provided in Section 4 at the rate in effect at the time of the
Notice of Termination.  The Base Salary and Bonus will be prorated for the
portion of the year that the Employee is employed by the Company; provided,
however, that if the Employee’s termination occurs prior to March 31 of the year
the Employee will not be entitled to a prorated Bonus for the year;

 
(ii)  
Any incentive, deferred or other compensation which has been earned or has
become payable pursuant to the terms of this or any other agreement or
compensation or benefit plan as of the Termination Date, but which has not yet
been paid, provided such payments will be made under the schedule originally
contemplated in the agreement under which they were granted;

 
(iii)  
Any unpaid expense reimbursement upon presentation by the Employee of an
accounting of such expenses in accordance with normal Company practices but not
later than March 15 of the year following the year of termination; and

 
(iv)  
Any other payments for benefits earned under this or any other employment
agreement or plan.

 
h.  
Termination by the Employee following Change of Control.

 
(i)  
If the Employee terminates this Agreement within two years following a Change of
Control of the Company (as defined in Section 1.c.) the Company shall:

 
(A)  
Within thirty (30) days after the Termination Date, pay to the Employee a lump
sum severance payment equal to three times the sum of: a) the Employee's highest
Base Salary during the previous two years of employment immediately preceding
the Termination Date, plus b) the highest Bonus paid or payable to the Employee
for a year within the same two year period of employment immediately preceding
the Termination Date, provided,

 
 
14

--------------------------------------------------------------------------------


 
 
however, if the Agreement is terminated before March 15, 2009, the "highest
Bonus" amount to be used for this provision will be the maximum performance
bonus in effect for 2008 (180% of the Employee's Base Salary).

 
(B)  
Pay to the Employee any unpaid reimbursement upon presentation by the Employee
of an accounting of such expenses in accordance with normal Company practices,
but not later than March 15 of the year following the year of termination,

 
(C)  
Immediately vest any unvested Company stock options and restricted stock
(excluding all LTIP shares),

 
(D)  
Pay any deferred income or Retirement Compensation (under Section 4.c.) or
retirement payment or other benefit payments due under this or any other
agreements or plans, provided such payments will be made under the schedule
originally contemplated in the agreement under which they were granted,

 
(E)  
Make any other payments or provide any benefits earned under this or any other
employment agreement or plan, including the Company’s Long-Term Incentive Plan,
and

 
(F)  
Continue coverage of the Employee under the Company’s group health plans at the
Company’s cost for a period equal to the lesser of (i) 18 months or (ii) such
period as the Employee is receiving COBRA health continuation coverage from the
Company.

 
i.  
Code Section 409A Compliance.

 
Except with respect to amounts paid pursuant to a schedule in a plan or
arrangement outside of this Employment Agreement, it is intended that amounts
payable under this Section 7 not be considered non-qualified deferred
compensation subject to Internal Revenue Code Section 409A.  Employee is a
Specified Employee under Internal Revenue Code Section 409A, therefore, to the
extent such amounts are considered non-qualified deferred compensation payable
upon a separation from service under Internal Revenue Code Section 409A, payment
of those amounts so deferred under Internal Revenue Code Section 409A may not be
made until at least six (6) months following the Employee’s separation from
service of the Company (or, if earlier, the date of death of Employee).
 
8.  
Life Insurance.  The Company may, at any time after the execution of this
Agreement, maintain any outstanding life insurance policies and apply for and
procure as owner and for its own benefit new life insurance on Employee, in such

 
 
15

--------------------------------------------------------------------------------


 
 
amounts and in such form or forms as the Company may determine.  Employee shall,
at the request of the Company, submit to such medical examinations, supply such
information, and execute such documents as may be required by the insurance
company or companies to whom the Company has applied for such
insurance.  Employee hereby represents that to his knowledge he is in excellent
physical and mental condition.

 
 
 
9.  
Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and will be
deemed to have been duly given when personally delivered, by facsimile
transmission or sent by certified mail, return receipt requested, postage
prepaid, or by expedited  (overnight) courier with established national
reputation, shipping prepaid or billed to sender, in either case addressed to
the respective addresses last given by each party to the other  (provided that
all notices to the Company must be directed to the attention of the Secretary of
the Company ) or to such other address as either party may have furnished  to
the other in writing  in  accordance  herewith.  All notices and communication
will be deemed to have been received on the date of delivery thereof, or on the
second day after deposit thereof with an expedited courier service, except that
notice of change of address will be effective only upon receipt.

 
 
 Company at:  
Petroleum Development Corporation
     
Attention:  Secretary
     
120 Genesis Boulevard
     
P.O. Box 26
     
Bridgeport WV 26330
       
 
 Employee at:  
Richard McCullough
     
218 Aaron Smith Drive
     
Bridgeport, WV 26330



10.  
Successors. This Agreement will be binding on the Company and any successor to
any of its businesses or assets.  Without limiting the effect of the prior
sentence, the Company shall use its best efforts to require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. As used in this Agreement,
“Company” means the Company as hereinbefore defined and any successor or assign
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement or which is otherwise obligated under this Agreement by the first
sentence of this Section, entitled Successors, by operation of law or otherwise.

 
11.  
Binding Effect.  This Agreement will inure to the benefit of and be enforceable
by Employee's personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Employee should die

 
 
16

--------------------------------------------------------------------------------


 
 
while any amounts would still be payable to him hereunder if he had continued to
live, all such amounts, unless otherwise provided herein, will be paid in
accordance with the terms of this Agreement to Employee's estate.

 
12.  
Integration, Modification and Waiver.  This Agreement constitutes the sole
employment agreement between the parties, and any prior employment agreement,
written or oral, is terminated.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Employee and such officer of the Company as may be
specifically designated by the Board.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time.

 
13.  
Headings.  Headings used in this Agreement are for convenience only and will not
be used to interpret or construe its provisions.

 
14.  
Waiver of Breach.  The waiver of either the Company or Employee of a breach of
any provision of this Agreement will not operate or be construed as a waiver of
any subsequent breach by either the Company or Employee.

 
15.  
Amendments.  No amendments or variations of the terms and conditions of this
Agreement will be valid unless the same is in writing and signed by all of the
parties hereto.

 
16.  
Survival of Obligations.  The provisions of Section 6 of this Agreement will
continue to be binding upon the Employee and Company in accordance with their
terms, notwithstanding the termination of the Employee’s employment with the
Company for any reason or the expiration of this Agreement.

 
17.  
Severability.  The invalidity or unenforceability of any provision of this
Agreement, whether in whole or in part, shall not in any way affect the validity
and/or enforceability of any other provision contained herein.  Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability.  It is expressly understood and agreed that
while the Company and Employee consider the restrictions contained in this
Agreement reasonable for the purpose of preserving for the Company the good
will, other proprietary rights and intangible business value of the Company, if
a final judicial determination is made by a court having jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unreasonable or otherwise unenforceable restriction against Employee, the
provisions of such clause will not be rendered void but will be deemed amended
to apply as to maximum time and territory and to such other extent as such court
may judicially determine or indicate to be reasonable.

 
 
17

--------------------------------------------------------------------------------


 
18.  
Governing Law.  This Agreement will be construed and enforced pursuant to the
laws of the State of West Virginia giving effect to its conflict of laws.

 
19.  
Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or any transactions provided for herein, or the breach thereof, other
than a claim for injunctive relief, will be settled by arbitration in accordance
with the commercial Arbitration Rules of the American Arbitration Association
(the “Rules”) in effect at the time demand for arbitration is made by any
party.  The evidentiary and procedural rules in such proceedings will be kept to
the minimum level of formality that is consistent with the Rules. The Company
shall name one arbitrator, Employee shall name a second and the two arbitrators
so chosen shall name a neutral, third arbitrator, who will serve as the sole
arbitrator of the controversy or claim.  The third arbitrator must be
experienced in the matters in dispute.  If the third and sole arbitrator is not
agreed upon, the American Arbitration Association will name him or
her.  Arbitration will occur in Bridgeport, West Virginia, or such other
location agreed to by the Company and Employee.  The award made by the third
arbitrator will be final and binding, and judgment may be entered in any court
of law having competent jurisdiction. The award is subject to confirmation,
modification, correction, or vacation only as explicitly provided in Title 9 of
the United States Code.  The prevailing party will be entitled to an award of
pre- and post-award interest as well as reasonable attorneys' fees incurred in
connection with the arbitration and any judicial proceedings related thereto.

 
20.  
Executive Officer Status.  Employee acknowledges that he may be deemed to be an
“executive officer” of the Company for purposes of the Securities Act of 1933,
as amended (the “1933 Act”), and the Securities Exchange Act of 1934, as amended
(the “1934 Act”) and, if so, he shall comply in all respects with all the rules
and regulations under the 1933 Act and the 1934 Act applicable to him in a
timely and non-delinquent manner. In order to assist the Company in complying
with its obligations under the 1933 Act and 1934 Act, Employee shall provide to
the Company such information about Employee as the Company shall reasonably
request including, but not limited to, information relating to personal history
and stockholdings.  Employee shall immediately report to the General Counsel of
the Company or other designated officer of the Company all changes in beneficial
ownership of any shares of the Company Common Stock deemed to be beneficially
owned by Employee and/or any members of Employee's immediate family.

 
21.  
Pronouns.  All pronouns and any variations thereof will be deemed to refer to
the masculine, feminine, neuter, singular, or plural, as the identity of the
person or entity may require. As used in this Agreement: (1) words of the
masculine gender shall mean and include corresponding neuter words or words of
the feminine gender, (2) words in the singular shall mean and include the plural
and vice versa, and (3) the word “may” gives sole discretion without any
obligation to take any action.

 
 
18

--------------------------------------------------------------------------------


 
22.  
Counterparts.   This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute but one document.

 
23.  
Exhibits.  Any Exhibits attached hereto are incorporated herein by reference and
are an integral part of this Agreement.

 
IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Employment Agreement as of the date first above written.
 
 

             
Company
   
Executive
     
Petroleum Development Corporation
                                           
By:
/s/ Kimberly Wakim 
   
/s/ Richard W. McCullough
   
Kimberly Wakim
   
Richard W. McCullough
 
Position:
Chair of the
         
Compensation Committee
     



 
19

--------------------------------------------------------------------------------